Exhibit Dear Friend: We are pleased to invite you to invest during Charter Financial Corporation’s stock offering. The proceeds from the sale of shares of common stock will allow Charter Financial Corporation and its subsidiary, CharterBank, to grow and to offer new products and services. The stock offering will not result in changes to our corporate structure, bank name, management or offices. Enclosed you will find a Prospectus and a Questions and Answers Brochure with important information about the stock offering. We are offering up to 5,961,573 shares of common stock. The purchase price, to be established at the conclusion of the stock offering, will be within the range of $7.31 to $11.37 per share. You will not be charged a sales commission for purchases during the stock offering. As a depositor of CharterBank, Neighborhood Community Bank or McIntosh Commercial Bank on December 31, 2008 or a depositor or eligible borrower of CharterBank on , 2010, you have a priority right, but no obligation, to buy shares of Charter Financial Corporation common stock during the offering, before they are offered to the general public. Please read the enclosed materials carefully before making an investment decision. If you are interested in purchasing shares of Charter Financial Corporation common stock, complete the enclosed Stock Order Form and return it, with full payment, in the Stock Order Reply Envelope provided. Stock Order Forms and full payment must be received (not postmarked) by 2:00 p.m., Georgia time, on , 2010. If you are considering purchasing stock with funds you have in an IRA or other retirement account, please call our Stock Information Center promptly for guidance, because these orders require additional processing time. I invite you to consider this opportunity to share in our future and, together with our Board of Directors, I thank you for your continued support as a CharterBank customer. Sincerely, /s/ Robert L. Johnson Robert L.
